Title: To Alexander Hamilton from George Washington, 2 November 1796
From: Washington, George
To: Hamilton, Alexander



Private
Philadelphia 2d. Novr. 1796.
My dear Sir,

On Monday Afternoon I arrived in this City, and among the first things which presented themselves to my view, was Mr. Adets letter to the Secretary of State, published by his order, in the moment it was presented.
The object in doing this is not difficult of solution; but whether the publication in the manner it appears, is by order of the Directory, or an act of his own, is yet to be learnt. If the first, he has executed a duty only; if the latter, he has executed it, and is himself responsible for the indignity offered to this Government by such publication, without allowing it time to reply—or to take its own mode of announcing the intentions of his country towards the Commerce of these United States.
In either case, should there be in your opinion, any difference in my reception & treatment of that Minister, in his visits at the public Rooms (I have not seen him yet, nor do not expect to do it before tuesday next), and what difference should be made if any?

He complains in his letter, that he had received no answers to the remonstrances in former communications (the dates of which are given). The fact is, that one at least of those remonstrances, were accompanied by as indecent charges, and as offensive expressions as the letters of Genet were ever marked with; and besides, the same things on former occasions, had been replied to, (as the Secretary of State informs me) over & over again.
That the letter which he has now given to the public will be answered and (to a candid mind) I hope satisfactorily, is certain; but ought it to be published immediately, or not? This question has two sides to it; both of which are important. If the answer does not accompany the letter, the antidote will not keep pace with the poison—and it may, & undoubtedly would be said, it is because the charges are just, and the consequences had been predicted. On the other hand—may not the dignity of the Government be committed by a Newspaper dispute with the Minister of a foreign Nation, and an apparent appeal to the People? And would it not be said also that we can bear everything from one of the Belligerent Powers, but nothing from another of them? I could enlarge on this subject, but add nothing, I am certain, that your own reflections thereon will not furnish. Whether the answer is published now, or not, would it be proper do you conceive, at the ensuing Session, which will close the political Scene with me, to bring the French affairs, since the controversy with Genet fully before Congress? In doing this it is to be noticed, that there is such a connexion between them and our transactions with Great Britain as to render either imperfect without the other; and so much of the latter as relates to the Treaty with that country has already been refused to that body: not because there was any thing contained therein that all the world might not have seen, but because it was claimed as a matter of right, and the compliance therewith would have established a dangerous precedent.
Since I wrote to you from Mount Vernon, on the eve of my departure from that place, and on my way hither, I received a letter from Sir John Sinclair an extract of which I enclose you—on the subject of an Agricultural establishment. Though not such an enthusiast as he is, I am nevertheless deeply impressed with the benefits which would result from such an institution, and if you see no impropriety in the measure, I would leave it as a recommendatory one in the Speech at the opening of the Session; which, probably, will be the last I shall ever address to that, or any other public body.
It must be obvious to every man who considers the Agriculture of this country, (even in the best improved parts of it) and compares the produce of our lands with those of other countries, no ways superior to them in national fertility, how miserably defective we are in the management of them; and that if we do not fall on a better mode of treating them, how ruinous it will prove to the landed interest. Ages will not produce a systematic change without public attention & encouragement; but a few years more of increased Sterility will drive the Inhabitants of the Atlantic States Westwardly for support; whereas if they were taught how to improve the old, instead of going in pursuit of new & productive Soils, they would make those acres which now scarcely yield them any thing, turn out beneficial to themselves—to the Mechanics, by supplying them with the staff of life on much cheaper terms—to the Merchants, by encreasing their Commerce & exportation—and to the Community generally, by the influx of Wealth resulting therefrom. In a word, it is in my estimation, a great national object, and if stated as fully as the occasion & circumstances will admit, I think it must appear so. But whatever may be the reception, or fate of the recommendation, I shall have discharged my duty, in submitting it to the consideration of the Legislature.
As I have a very high opinion of Mr. Jay’s judgment, candour, honor and discretion (tho’ I am not in the habit of writing so freely to him as to you) it would be very pleasing to me if you would shew him this letter (although it is a hurried one, my time having been much occupied since my arrival by the heads of the Departments, & with the Papers which have been laid before me) and let me have, for consideration, your joint opinions on the several matters herein Stated.
You will recollect that the conduct to be observed towards Mr. Adet must be decided on before tuesday next; that is, if he comes to the public room, whether he is to be received with the same cordiality as usual, or with coolness; and you will do me the justice to beli⟨eve⟩ that in this instance, and every other, I wi⟨sh⟩ it to be such as will promote the true policy ⟨and⟩ interest of the country, at the sametime th⟨at⟩ a proper respect for its dignity is preserved. My own feelings I put out of the question.
There is in the conduct of the Fr⟨ench⟩ government relative to this business is i⟨ncon⟩sistency, a duplicity, a delay, or a someth⟨ing⟩ else, which is unaccountable upon honor⟨able⟩ ground. It appears that the order under ⟨which⟩ Mr. Adet has acted is dated in July (early) ⟨and⟩ yet Mr. Monroe has been led to believe (tho⟨ugh⟩ much dissatisfaction he says has appeared) that no such order had, or would be issue⟨d un⟩less Great Britain set the example; and in a ⟨letter⟩ of August the 28th. he writes Mr. King to that effe⟨ct⟩ as the latter officially informs the Secretary of State: But I am fatigued with this and other matters which crowd upon me, and shall only add that I am
Very Affectionately Yo⟨urs⟩

Go: Washing⟨ton⟩
Colo. A. Hamilton


PS. I find I have not time before the hour for closing the Mail arrives, to take the promised extract from Sir John Sinclairs letter, I therefore send the original, with a request that it may soon be returned as I have given it no acknowledgment yet. The articles which he requests my acceptance of are not yet come to hand. G W____

